Citation Nr: 1717216	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for rectal dysfunction, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claims currently on appeal. 

The claims were remanded in July 2015 and have been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.

As noted, the Board remanded the claims in July 2015 for examinations regarding his claimed erectile dysfunction, rectal dysfunction and peripheral neuropathy of the lower extremities.  The Appeals Management Center (AMC) notified the Veteran in an August 2015 letter that the examinations would be scheduled.  The examinations were scheduled for November 2015.  In December 2015, the Veteran called to have the examiantions rescheduled.  He reported that the appointment location was a seven to nine hour drive round trip and he requested that the examinations be scheduled closer to his address on file.  

In February 2016, the examinations were reordered.   Communication from the Veteran's Congressional representative's office in February 2016 requested that the examinations be rescheduled closer to the Veteran.  A March 2016 document indicated that the Veteran should be scheduled for examinations at the Monroe Community Based Outpatient Clinic (CBOC).  Throughout the record, there appeared to be some miscommunication between the RO/AMC, the Veteran, and the VA Medical Centers.  It appears that there was confusion as to why the Veteran could not report for his scheduled appointments, and several communications revealed attempts to help the Veteran with transportation to a VA Medical Center.  In September 2016, the Veteran clarified that he did not have a problem with transportation, but rather, the problem with the originally scheduled VA examinations was how far they were from his home.  He indicated that he could not physically ride or drive to Jackson, Mississippi or Shreveport, Louisiana, and he again requested that he have the examinations completed by his primary care physician in Monroe or by a different doctor.  

The Veteran was scheduled for examinations in January 2017, but the examinations were canceled because the Veteran was medically unable to attend.  Further, in an undated email, an employee at the RO/AMC sent the Disability Benefit Questionnaires (DBQs) to the Veteran's primary care VA physician and requested that she fill them out.  By a January 2017 letter, the RO/AMC also provided the DBQs to the Veteran and requested that he take them to his primary care physician at the Monroe CBOC.  In a January 2017 deferred rating decision, it is noted that the VA Medical Center should be requested to provide a physical examination of the Veteran at his home and a medical opinion based on results and record review.  

The Veteran's VA treatment records show that he incurred a gunshot wound to the leg in November 2016.  This information was communicated by the Veteran to his primary care physician through a telephone call, during which the Veteran stated that he was totally incapacitated.  Later VA treatment records show additional telephone conversations concerning the Veteran's need for in-home healthcare due to his condition. 

In this case, the Board finds that another remand is warranted to ensure that VA has fully discharged its duty to assist.  Here, it is clear that the Veteran could not attend his initially-scheduled examinations because they were scheduled to be too far from his home.  Then, once VA had clarified his need for examinations scheduled closer to where he lives, it appears that the Veteran's condition had worsened (due to a gunshot wound to his right upper leg) such that he was medically unable to attend the rescheduled examinations.  While the RO/AMC provided the DBQs to the Veteran's primary care physician, she did not complete and return them.  Additionally, though there is a notation in the file that an examination should be scheduled at the Veteran's home, no evidence in the file shows that the RO/AMC attempted to do so.  On remand, the RO/AMC should ensure that the Veteran is scheduled for an examination at the Monroe CBOC, where the Veteran receives regular treatment.  If the Veteran cannot attend an examination due to his medical condition, the RO/AMC shall consider obtaining a VA examination of the Veteran in his home or obtain a medical opinion, instead.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination at the Monroe CBOC before an appropriate examiner regarding his claimed erectile dysfunction, rectal dysfunction and peripheral neuropathy of the lower extremities.*  Separate examinations may be scheduled if deemed necessary.  The examiner(s) assigned to the Veteran's claim must be provided with the Veteran's claims file and a copy of this remand.  The examination report should reflect that these items were reviewed. After performing all indicated tests and studies, the examiner should address the following:

(a)  Does the Veteran currently suffer from erectile dysfunction? If so, is it at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus? 

(b)  Does the Veteran currently suffer from rectal dysfunction?  If so, identify the specific disability and opine as to whether it is at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus. 

(c)  Finally, does the Veteran currently suffer from a neurological disorder of the lower extremities that is separate and distinct from any symptomatology associated with spondylosis?  If so, is it at least as likely as not that this condition was either caused by, OR aggravated by, the Veteran's service-connected diabetes mellitus?  The examiner must take into consideration the Veteran's report of new symptomatology over the last 4 to 6 months during his July 2009 VA examination. 

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions must be considered and discussed. 

If an opinion cannot be provided regarding any issue without resort to mere speculation, then the examiner must describe in detail why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion. 

*If the Veteran is medically unable to travel to the scheduled examination, the RO/AMC should consider having the examination conducted at the Veteran's home or obtaining a medical opinion instead.

2.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry. 

3.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record. If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


